Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 6, 8-10, 21-34 are allowed. 

Claim 1(Currently amended) A computerized delivery scheduling method comprising 
receiving a bundle request from a user device via a web portal, wherein the bundle request specifies a recipient; 
identifying a first prescription scheduled for delivery to the recipient within a first date range; 
setting a scheduled delivery date of the first prescription as a target delivery date, wherein the scheduled delivery date is stored in memory hardware of a pharmacy device; 
identifying a set of prescriptions scheduled for delivery to the recipient within a predetermined time of the target delivery date; and 
for each prescription in the set of prescriptions: 
selecting the prescription as a candidate prescription; 
obtaining prescription parameters of the candidate prescription from the pharmacy device; 
determining a required fill date of the candidate prescription, wherein the required fill date is a latest fill date of the candidate prescription to deliver the candidate prescription by the target delivery date;
 based on the prescription parameters, identifying whether the candidate prescription is a refill prescription; and 
in response to both (i) identifying that the candidate prescription is a refill prescription and (ii) a scheduled delivery date of the candidate prescription being earlier than the target delivery date: 
for the candidate prescription, estimating a supply measure of a prior fill remaining with the recipient based on a stated duration of the prior fill and a date corresponding to receipt of the prior fill by the recipient;
in response to the supply measure being less than a first threshold, removing the candidate prescription from the set of prescriptions;
in response to the supply measure being greater than the first threshold, adjusting the delivery date of the candidate prescription to the target delivery date; and
transmitting the adjusted delivery date to the pharmacy device to modify the scheduled delivery date stored in the memory hardware of the pharmacy device. 

For claim rejection under 35USC 101, the current invention recites “estimating a supply measure of a prior fill remaining with the recipient based on a stated duration of the prior fill and a date corresponding to receipt of the prior fill by the recipient”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 

For claim rejection under 35 USC 103, Claim 1 closely relates to Doherty (WO2017027974) in view of Al et al. (US. 8,560,347 hereinafter Ali). Doherty discloses methods and systems for filling a medical prescription. One implementation comprises a central prescription handling engine comprising a server and a database, which is in communication with a computing device of a given user via a wide-area network and configured to receive prescription data corresponding to the medical prescription. Ali discloses a system and method facilitate alignment of refill dates associated with a plurality of prescriptions, such that each of the plurality of prescriptions requires a refill on the same date
However, the combined art fails to disclose for the candidate prescription, estimating a supply measure of a prior fill remaining with the recipient based on a stated duration of the prior fill and a date corresponding to receipt of the prior fill by the recipient; in response to the supply measure being less than a first threshold, removing the candidate prescription from the set of prescriptions; in response to the supply measure being greater than the first threshold, adjusting the delivery date of the candidate prescription to the target delivery date; and transmitting the adjusted delivery date to the pharmacy device to modify the scheduled delivery date stored in the memory hardware of the pharmacy device. 

The foreign reference WO2015013694A2 discloses processing a request for patient medication adherence data for a patient, the patient medication adherence data being indicative of the patient's compliance with following a medication treatment regimen including one or more prescription drugs and having a numeric value; retrieving the patient medication adherence data from a database for the patient; displaying a report card comprising the patient medication adherence data on a graphical user interface. 
However, the foreign reference does not disclose for the candidate prescription, estimating a supply measure of a prior fill remaining with the recipient based on a stated duration of the prior fill and a date corresponding to receipt of the prior fill by the recipient; in response to the supply measure being less than a first threshold, removing the candidate prescription from the set of prescriptions; in response to the supply measure being greater than the first threshold, adjusting the delivery date of the candidate prescription to the target delivery date; and transmitting the adjusted delivery date to the pharmacy device to modify the scheduled delivery date stored in the memory hardware of the pharmacy device.

The NPL reference” Integrative Predictive Support Systems for Hospital’s Resource Planning and Scheduling” discloses to develop integrate predictive frameworks that are capable of analyzing and extracting important patterns from large-scale data that better inform hospital resource planning and scheduling systems at the strategic, tactical and operational levels. The framework captures the longterm relationship between hospitals and chronic patients, which spans over a long-term horizon and incorporates the fact that patients will need, not one, but several visits to the hospital and access to various types of resources over a long time period. At the tactical and operational level, the article proposed in chapter 5 is an integrative predictive model for personalized surgical procedure durations. The framework is the first of its kind to incorporate scheduling related, operational and temporal attributes in addition to patient specific, procedure specific and surgeon specific attributes to predict surgical procedure durations
However, the NPL reference does not explicitly disclose estimating a supply measure of a prior fill remaining with the recipient based on a stated duration of the prior fill and a date corresponding to receipt of the prior fill by the recipient. 
Claims 2, 6, 8-10, 21-23 are dependent of claim 1 and are allowed for the same reasons given above   
Claims 24-31 incorporate all the limitations of claims 1-2, 6, 8-10, 21-23 and are allowed for the same reasons given above. 
Claims 32-34 incorporate all the limitations of claims 1-2, 6, 8-10, 21-23  and are allowed for the same reasons given above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686